   Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 1 of 10




                         EXHIBIT 3

November 3, 1971 W.R. Grace Libby Montana Reclamation Plan
                (Approved January 27, 1972)
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 2 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 3 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 4 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 5 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 6 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 7 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 8 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 9 of 10
Case 01-01139-AMC   Doc 33111-3   Filed 08/26/19   Page 10 of 10
